IN THE UNITED STATES BANKRUPTCY COURT
                           . FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION



IN RE:                                                CASE NO.                                             FY
WILLIAM F. STATON,                                    393-38324-HCA-13


         DEBTOR



WILLIAM F. STATON,                                    ADVERSARY PROCEEDING NO.


         PLAINTIFF                                    394-3802
                                                                               u s. sanxpuptt.v•::...-;•
VS.                                                                    NORTHERN DISTRICT 0? IE:-(AS

                                                                        ENTERED
PARK FOREST BAPTIST CHURCH,
FIRST KOREAN BAPTIST CHURCH
                                                                           r—
                                                                           i
                                                                                             1
OF DALLAS, TEXAS, INC.,
                                                                           i

                                                                                  OCT 30IS96 j
MOLLY W. BARTHOLOW,
TRUSTEE,                                                            TAWANA C. MARSHALL CLERK
                                                                      By
                                                                                         Deputy
         DEFENDANTS



                                       AGREED ORDER


        At the docket call for this adversary proceeding, the Court, after considering the arguments

of counsel, finds that there is good cause for the following and it is, therefore,

        ORDERED that-the automatic stay concerning the state court litigation styled Park Forest

Baptist Church v. Park Forest Center, Infoquik Inc., and William F. Staton v. Karl Fickling,

Charles T. Thomas, Dorothy Edwards, and James M. Burgess, No. 90-12788-J, 191st Judicial

District Court, Dallas County, Texas, is modified to allow the appeal of the judgment granted by

the state court.




Agreed Order - Page 1
i:\vvp\grt\orders\staton
          IT IS FURTHER ORDERED that this adversary proceeding be abated until such time

 as the state appeal court has rendered its decision concerning the appeal of the above-referred to

 state court proceeding; at which time, the parties will report back to this Court.

         SIGNED:                        M 2 &jj                                , 1996.
                                                 ij    ORIOU•-'••- 5-CSSD BY
                                                  j is! HA^OLC £./J^'0H J»
                                        THE HONORABLE HAROLD C. ABRAMSON,
                                        UNITED STATES BANKRUPTCY JUDGE


AGREED AND ACCEPTED BY:

PALMER & PALMER, P.C.




         Philip I. Palmer, Jr.
         State Bar No. 15438000
         Gary R. Trebert
         State Bar No. 20205500
         1201 Main Street, Suite 1510
         Dallas, Texas 75202
         (214)748-1211
         (214) 748-7920 (fax)

        ATTORNEYS FOR DEBTOR




Agreed Order - Page 2
i:\wp\grt\orders\staton
0C~ 23 "36 -Z-Z5




SHANNON, GRACEY, RATLIFF &. MILLER, L.L.P.



By:.
        John Y. Bonds, III
        State Bar No. 02589100
        1600 Bank One Tower
        500 Throckmorton
        Fort Worth, Texas 76102-3899
        (817) 336-9333
        (SI7) 336-3735 (fax)

         ATTORNEYS FOR PARK FOREST
         BAPTIST CHURCH




Mitt McBride
State Bar No. 13332,/£7<?
600 Nonh Pearl Street
Suite 2300, L.B. 133
Dallas. Texas 75201
(214) 999-5700
(214) 999-5748 (fax)

 ATTORNEY FOR FIRST KOREAN BAPTIST
 CHURCH OF DALLAS, TEXAS




 Aerefrj Otter • Page 3
 i:\vvpVgrt\crden\staton
   CCT 2S '96 12:40
                                              D.5>5




   SHANNON, GRACEY, RATLIFF &MILLER, L.L.P.


                                 4\\
             >hn Y. Bonds, III
             tate Bar No. 02589100
           1600 Bank One Tower
           500 Throckmorton
           Fori Worth, Texas 76102-3899
           (817) 336-9333
           (817) 336-3735 (fax)

           ATTORNEYS FOR PARK FOREST
           BAPTIST CHURCH




 Mike McBride
 State Bar No.
 600 North Pearl Street
 Suite 2300, L.B. 133
 Dallas, Texas 75201
 (214) 999-5700
 (214) 999-5748 (fax)

 ATTORNEY FOR FIRST KOREAN BAPTIST
 CHURCH OF DALLAS, TEXAS




Aarotd Qrriftr . ]^gff }
i:\wp\gii\ordcr3\ststotB